Citation Nr: 0104040	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of injuries 
sustained in an automobile accident as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from May 1960 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision in 
which the RO denied secondary service connection for 
residuals of an automobile accident.

The Board notes that the veteran raised the issue of 
entitlement to an increased rating for his service-connected 
diabetes mellitus in a December 1999 statement.  The RO has 
not yet adjudicated that issue and it is referred back to the 
RO for appropriate action.


REMAND

The Board notes that service connection is in effect for 
diabetes mellitus, currently rated 40 percent disabling.  The 
veteran maintains that as a result of suffering a 
hypoglycemic reaction while driving on January 6, 1997, he 
was involved in an automobile accident which resulted in 
significant additional disabilities.

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. 

Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

The veteran was hospitalized at the University of 
Pennsylvania Hospital from January 6, 1997, through February 
7, 1997, for treatment of a closed head injury, cardiac 
arrest, multiple facial fractures, and a left acromial 
fracture following a motor vehicle accident.  The discharge 
summary notes that the veteran went up an embankment and 
rolled over without any skid marks.  He was reported to have 
left the scene by himself.  When he was found by police, the 
veteran was combative and subsequently brought to the 
emergency room when he suffered cardiac arrest.  The claims 
folder contains a copy of the discharge summary for that 
hospitalization, but the complete records of the 
hospitalization and the emergency room records have not been 
obtained for association with the claims folder.

Additionally, a police report concerning the accident, which 
might include the weather conditions at the time of the 
accident and other information gathered at that 

time concerning the cause of the accident is not of record.  
Correspondence received from the veteran in December 1997 
indicates that there may have been property damage at the 
time of the accident to other than the vehicle the veteran 
was operating.  No reference is made to personal injury to 
individuals other than the veteran.  Further details 
concerning the automobile accident should be obtained for 
association with the claims folder.

The Board also notes that the veteran submitted evidence that 
he has been awarded disability benefits from the Social 
Security Administration.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in such instances, 
and with regard to the issue before the Board on appeal, the 
award letter and the medical records underlying the award of 
Social Security Disability benefits must be obtained and 
reviewed by VA.  Massors v. Derwinski, 2 Vet.App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

As the record is currently developed, there is no medical 
opinion of record which links the veteran's motor vehicle 
accident and resulting injuries to a hypoglycemic reaction 
related to his service-connected diabetes mellitus.  Only the 
veteran has reported such a relationship.  However, insofar 
as there are medical records which have not been associated 
with the claims folder, and in light of the recently enacted 
provisions of the Veterans Claims Assistance Act of 2000, the 
Board finds it appropriate to remand this case for further 
action.  Specifically, after the RO obtains the emergency 
room records and the medical records underlying the award of 
disability benefits from the Social Security Administration, 
the veteran should be afforded an appropriate VA examination 
to obtain a medical opinion as to the relationship, if any, 
between any demonstrated residuals of the motor vehicle 
accident and the veteran's service-connected diabetes 
mellitus.  The veteran is hereby notified that a failure to 
report for any scheduled examination, without good cause, 
could well result in the denial of the claim.  See 38 C.F.R. 
§ 3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.



Prior to having the RO undergo any VA examinations, however, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to include any medical 
records from any VA facilities.  In particular, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claims on the merits.

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should obtain complete details 
concerning the time and location of the 
accident from the veteran, and contact 
the appropriate police department whose 
officer arrived at the scene following 
the accident.  Any existing police report 
concerning the accident should be 
associated with the claims folder.  In 
addition, the RO should ascertain whether 
any action arose out of the accident 
concerning personal injury to others or 
property damage to other than the 
veteran's vehicle and, if so, obtain 
complete records of such legal action for 
association with t he claims folder.

2.  The RO should contact the veteran and 
ask him to identify the medical 
facilities and providers from whom he has 
received treatment for his service-
connected 

diabetes mellitus, and any residuals of 
injuries sustained in his January 1997 
motor vehicle accident.  Based on his 
response, the RO should obtain copies of 
all pertinent treatment records from the 
identified source(s), to include the 
emergency room records and complete 
hospitalization records from the 
University of Pennsylvania Hospital, and 
associate them with the claims folder.

3.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veteran's application 
which supported the award of such 
disability benefits.

4.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination.  The purpose of the 
examination is to identify the nature and 
etiology of all residuals of injuries 
sustained in the January 1997 motor 
vehicle accident.  All tests and studies 
deemed warranted should be accomplished, 
and all findings should be reported in 
detail.  Following review of the entire 
claims file, to include a copy of this 
REMAND, the physician is specifically 
requested to provide a medical opinion as 
to whether it is at least as likely as 
not that the established residuals of the 
January 1997 motor vehicle accident are 
related to the veteran's service-
connected diabetes mellitus, to include 
consideration of whether the veteran's 
report of a hypoglycemic reaction is 
credible.  The complete rationale for all 
opinions expressed should be set forth in 
a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the issue of entitlement 
to secondary service connection for 
residuals of injuries sustained in a 
motor vehicle accident should be re-
adjudicated in light of all pertinent 
evidence of record and legal authority, 
including 38 C.F.R. § 3.310(a) and the 
Allen decision, cited to above.  The RO 
should provide full reasons and bases 
for its determinations, addressing all 
issues and concerns noted in this 
REMAND.

7.  If none of the requested development 
provides evidence of a nexus between any 
current residuals of the January 1997 
motor vehicle accident and the veteran's 
service-connected diabetes mellitus, the 
RO should specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 


§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

9.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue on appeal, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

10.  If any benefit sought remain 
denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable timeframe 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication and to 
comply with recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


